Citation Nr: 0525222	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  99-11 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for the residuals of 
pneumonia.  

2.  Entitlement to service connection for a lung disorder.  

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran had a period of active duty for training between 
December 1965 and May 1966.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a February 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut, that denied the veteran's 
claims of entitlement to service connection for the residuals 
of pneumonia, a lung disorder, and for pancreatitis.  The 
veteran perfected a timely appeal when he filed a substantive 
appeal (VA Form 9) in June 1999.  Following a hearing held at 
the RO in September 2000 before a Hearing Officer, the 
veteran notified VA that same month that he was withdrawing 
his claim of entitlement to service connection for 
pancreatitis.

In February 2004 the Board remanded the matters on appeal for 
further development.  The requested development was completed 
and in a February 2004 supplemental statement of the case the 
RO continued the denial of the veteran's claims.  The case 
has now been returned to the Board for disposition.  


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The preponderance of the evidence of record does not 
establish an etiological relationship between any current 
lung disorder and service.  

3.  The preponderance of the evidence of record does not 
establish that the veteran suffers from residuals of 
pneumonia.   


CONCLUSIONS OF LAW

1.  A lung disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).

2.  Residuals of pneumonia were not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted; therefore, 
the RO could not have complied with the timing requirement, 
as the statute had not yet been enacted.  In Pelegrini the 
Court noted that, where the initial unfavorable decision was 
rendered prior to the enactment of the VCAA, the RO did not 
err in failing to comply with the timing requirements of the 
notice.  The Court did note, however, that in such cases the 
claimant would still be entitled to "VCAA content-complying 
notice" and proper subsequent VA process.  Pelegrini, 18 
Vet. App. at 122.

The RO notified the veteran of the information and evidence 
needed to substantiate his claims in July 2002, March 2003, 
and June 2003 by informing him of the provisions of the VCAA 
and the specific evidence required to substantiate his claims 
for service connection.  The RO also informed him of the 
information and evidence that he was required to submit, the 
evidence that the RO would obtain on his behalf, and the need 
to advise VA of or submit any evidence that was relevant to 
his claims.  The later of these letters also advised the 
veteran of the evidence identified by the veteran that the RO 
was unable to obtain. 
 
The veteran was also provided with a copy of the appealed 
rating decision, a statement of the case, and a supplemental 
statement of the case.  In these documents the RO provided 
him with notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claims.  In these documents the RO also informed him of the 
cumulative evidence previously provided to VA or obtained by 
VA on the veteran's behalf.  
 
Although the July 2002, March 2003, and June 2003 notices 
were sent following the February 1999 decision, the veteran 
has had more than a three years following the initial notice 
to submit additional evidence or identify evidence for the RO 
to obtain.  Following these notices, the RO obtained 
additional evidence, and based on that additional evidence 
the RO re-adjudicated the substantive merits of the veteran's 
claim in a February 2005 supplemental statement of the case.  
In re-adjudicating the claim the RO considered all the 
evidence of record and applied the benefit-of-the doubt 
standard of proof.  In resolving his appeal the Board will 
also consider all the evidence now of record, and apply the 
same standard of proof.  For these reasons the Board finds 
that the veteran has not been prejudiced by having been 
notified of the evidence needed to substantiate his claims 
following the RO's February 1999 unfavorable decision, and 
that VA has fulfilled its obligation to inform him of the 
evidence needed to substantiate his claims.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (prejudice is not shown if 
the claimant has been given adequate notice of the need to 
submit evidence or argument on the question being considered 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing).  VAOPGCPREC 7-04.  
 
In an effort to assist the veteran in developing his claim, 
the Board remanded the veteran's claims in February 2004 and 
requested that the RO collect additional medical records.  In 
a February 2005 letter, sent to the veteran's last known 
address, the Appeals Management Center (AMC) informed him 
that additional information was needed from him if he wished 
VA to request these additional records on his behalf.  He was 
provided with, and requested to complete and return, the 
appropriate forms authorizing VA to obtain the records on his 
behalf.  The veteran did not respond to this request.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports.  

The Board recognizes that the February 2004 remand was 
returned as undeliverable because the veteran no longer 
resided at that address.  No other current address is 
available.  It is well established that it is the claimant's 
responsibility to keep VA advised of his whereabouts in order 
to facilitate the conduct of medical inquiry.  See Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  The Court has also held 
that there is a presumption of regularity that the Secretary 
properly discharged his official duties by mailing a copy of 
a VA decision to the last known address of the appellant and 
the appellant's representative, if any, on the date that the 
decision was issued.  See Davis (Desmond) v. Brown, 7 Vet. 
App. 298, 300 (1994); Ashley v. Derwinski, 2 Vet. App. 62, 
64- 65 (1992); Chute v. Derwinski, 1 Vet. App. 352, 353 
(1991).  

As VA has mailed all correspondence to his last known 
address, the Board finds that the duty to notify and assist 
in obtaining pertinent medical records has been satisfied.  
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159 (2004).  Under the 
circumstances in this case, the veteran has received the 
notice and assistance contemplated by law and adjudication of 
the claim poses no risk of prejudice to the veteran.  See 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  The Board concludes that all relevant data has been 
obtained for determining the merits of his claims and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claims.  See 38 U.S.C.A. 
§ 5103A (West 2002); Wensch v. Principi, 15 Vet. App. 362, 
368 (2001); 38 C.F.R. §3.159(c) (2003).  

Factual Background

Service medical records reveal the veteran was hospitalized 
in January 1966 with an acute upper and lower respiratory 
infection, consisting of pneumonitis in the right lower lobe 
with some pleural effusion.  He responded to treatment with 
broad-spectrum antibiotic.  He was markedly improved on 
discharge, and was discharged to duty.  Diagnosis was 
pneumonitis, right lower lobe, organism undetermined.  A July 
1968 note in the veteran's service medical records revealed a 
history of pneumonia in 1966 with no complications or 
residuals.  An entry from February 1969 noted the veteran had 
mononucleosis in November 1968.  A June 1969 medical 
examination revealed a history of infectious mononucleosis 
with pulmonary and pleural involvement, with complete 
recovery and no complications or sequela.  The veteran's 
medical history reports from 1970 and 1971 were negative for 
a pulmonary condition.  

The veteran's VA outpatient treatment records from December 
1988 to February 1999 were silent for treatment of a lung 
condition or residuals of pneumonia.  A 1991 lateral chest 
exam revealed scarring on the right middle lobe, but an 
otherwise normal chest.  

A VA examination was performed in September 1998.  During the 
examination the veteran reported a history of bilateral 
pneumonia while in service, but none since.  He indicated 
that he smoked cigarettes from the age of 14 to his 30's.  
The examiner noted that a chest x-ray from May 1998 was 
normal.  Lungs were clear to auscultation and percussion.  
The examiner diagnosed history of tobacco abuse, history of 
pneumonia while in service, and normal lungs at this time.  

A March 2000 chest x-ray revealed that the veteran's chest 
and lungs were normal.  

The veteran's VA outpatient treatment records from March 1999 
to August 2000 revealed he was diagnosed with obstructive 
sleep apnea syndrome (OSAS) in March 1999.

During the veteran's September 2000 hearing before a hearing 
officer, he testified that he was treated for pneumonia while 
on active duty.  He stated that while he was on kitchen 
patrol he fell sick and was treated for pneumonia.  He stated 
that after his release from active duty training he served 
for six additional years in the reserves and was not treated 
for pneumonia or a lung condition.  

The veteran's August 2000 to June 2003 VA outpatient 
treatment reports indicated he was treated for OSAS.  In 
March 2002 the examiner noted that a side effect of the 
veteran's OSAS was a 90 percent respiratory disturbance.  The 
examiner noted no findings of a prior continuous positive 
airway pressure.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease contracted in the line of 
duty, in active military, naval, or air service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz at 1365.

Analysis

The veteran's service medical records clearly reveal that he 
suffered from pneumonia while he was in service.  However, 
the veteran's post-service medical records do not reveal any 
complaints relating to the pneumonia, nor does the evidence 
reveal a current diagnosis of any disability referable to the 
residuals of pneumonia.   

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

Although the veteran was diagnosed with OSAS in March 1999, 
there is no evidence  indicating that the OSAS is related to 
the veteran's in-service pneumonia.  Additionally, the 
medical records indicate that the lung obstruction the 
veteran suffers from is etiologically related to OSAS and 
does not indicate that the obstruction is related to his in-
service pneumonia.  Further, the veteran has not reported 
that his OSAS was manifest in service.  In fact, the first 
diagnosis of OSAS was in March 1999 almost 33 years after his 
discharge from service.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (The normal medical finding at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim). 

As there is no evidence that the veteran suffers from any 
residuals of pneumonia, and there is no competent evidence 
relating, or even suggesting a relationship with, the 
veteran's OSAS and his active duty for training, his claim 
for service connection for the claimed conditions must be 
denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for the residuals of 
pneumonia is denied  

Entitlement to service connection for a lung disability is 
denied.




	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


